Exhibit 10.21

LOGO [g63542ex10_21and22pg001.jpg]

April 9, 2008

Juniper Networks, Inc.

Attn: Vice President of Real Estate

1194 N. Mathilda Ave.

Sunnyvale California 94089

 

  RE: Subdivided Server Room and Utility Consumption - Building One Premises

To Whom It May Concern:

Per Article 3(d) of the First Amendment to Sublease between Ariba, Inc. and
Juniper Networks, Inc. dated June 15th, 2007:

“If Subtenant does not exercise the Expansion Option, Subtenant shall, at its
sole expense, subdivide the portion of the Building One Server Room that it
requires for its use of the Building One Premises in compliance with the
provisions of Section 8.3 of the Sublease (the “Subdivided Server Room Space”)
and that upon such subdivision, Subtenant shall pay pro rata Base Rent for the
Subdivided Server Room Space (which rentable square feet shall be determined in
good faith by Sublandlord and Subtenant).”

Juniper and Ariba acknowledge that Juniper did not exercise the Expansion
Option, subsequently subdivided the Building One Server Room, and has occupied
One Hundred Eighty Five (185) Square Feet of space on the First Floor of
Building One from the date of Delivery. Therefore, Juniper shall pay pro rata
Base Rent for the Subdivided Server Room Space beginning on the Building One
Premises Rent Commencement Date of October 10th, 2007.

Monthly Base Rent for the Subdivided Server Room Space in Building One shall be
as follows:

 

10/10/07 – 9/30/08

   $ 331.15

10/01//08 – 9/30/09

   $ 349.65

10/01/09 – 9/30/10

   $ 368.15

10/01/10 – 9/30/11

   $ 386.65

10/01/11 – 9/30/12

   $ 405.15

10/01/12 – 12/31/12

   $ 423.65

01/01/13 – 01/24/13

   $ 327.99

Section 2(b) is hereby amended to include the Subdivided Server Room Space of
One Hundred Eighty Five (185) square feet for a total Building One Premises of
88,927 rentable square feet.

Section 2(o) (iii) is hereby amended to include the Subdivided Server Room Space
of One Hundred Eighty Five (185) square feet, so that Subtenant’s Building Share
of the Building One Premises will increase from 50.69% to 50.79% effective
October 10th, 2007.

 

1



--------------------------------------------------------------------------------

Section 2(d) was amended by letter Amendment dated November 9 th, 2007 to
include Two Thousand Forty Five (2,045) square feet in Building Three Premises
per the Sublandlord Server Room Exit Notice, and shall be further amended herein
to include the Building One Subdivided Server Room Space of One Hundred Eighty
Five (185) square feet for a total Rentable Area of Premises of 268,596 rentable
square feet (Building One Premises – 88,927; Building Three Premises – 174,962;
and Building Four Premises – 4,707).

Further, Section 2(n) of the First Amendment was amended by letter Amendment
dated November 9th, 2007 to include the Server Premises, and is hereby further
amended to include the Building One Subdivided Server Room Space of One Hundred
Eighty Five (185) square feet. Subtenant’s Project Share will increase from
37.49% to 37.51%.

BUILDING ONE UTILITY CONSUMPTION ACKNOWLEDGEMENT

Juniper and Ariba desire to acknowledge the agreed upon method of reimbursement
of utilities for the Building One Premises (“Building One Utility
Reimbursement”) as follows:

 

  1. Juniper and Ariba agree that 90% of gas consumption invoiced by the
provider will be reimbursed by Juniper to Ariba.

 

  2. Juniper and Ariba agree that 80% of electrical consumption invoiced by the
provider will be reimbursed by Juniper to Ariba.

 

  3. Juniper and Ariba agree that 100% of the water and sewage consumption
invoiced by the provider will be payable by Juniper, and Ariba acknowledges that
water and sewage consumption is currently invoiced directly to, and paid for by
Juniper.

The parties agree that Juniper will be billed and shall immediately pay for the
utility reimbursement from the Building One Commencement Date through February
2008. Both Juniper and Ariba further agree that the method of utility
reimbursement will be adjusted and mutually agreed upon if and when another
subtenant occupies the vacant portions of Building One.

Please acknowledge your agreement and acceptance of the same by executing below.
Once fully executed, this notice shall constitute a binding letter Amendment to
the Sublease between Ariba, Inc. and Juniper Networks, Inc.

EXECUTED THIS 9th DAY OF APRIL, 2008, BY AND BETWEEN:

 

/s/ Wayne Kimber

    Ariba, Inc.     Title: VP Corporate Finance    

/s/ [Illegible]

    Juniper Networks, Inc.     Title: Director of Real Estate & Workplace
Services  

 

CC: Troy Ward

Loren Marr

Mark Pietrone

Sarah Cline

Juniper Networks, Legal Department

Staubach, Lease Administration

Ariba General Counsel

 

2